Citation Nr: 1527263	
Decision Date: 06/25/15    Archive Date: 07/07/15

DOCKET NO.  04-40 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to total disability based on individual unemployability (TDIU) for the period before October 2, 2008, and after December 9, 2009.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1971 to February 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 1997 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

Also pending on appeal is the issue of entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to May 14, 2008 and in excess of 70 percent thereafter (excluding periods of temporary total ratings, during which time a 100 percent evaluation is in effect).  That issue has been addressed separately by the Board by a February 2015 remand to obtain outstanding treatment records and conduct a VA psychiatric examination to determine the current severity of the Veteran's PTSD.  It appears that the agency of original jurisdiction (AOJ) is currently undertaking that development, and that the issue has not yet been returned to the Board.

By a rating decision dated March 2014, the Board granted TDIU for the time period from October 2, 2008 to December 9, 2009, and denied TDIU for the time periods prior to October 2, 2008, and from December 10, 2009.

In February 2015, pursuant to a Joint Motion for Remand (JMR) filed by the Veteran and the Secretary of Veterans Affairs (Secretary), the United States Court of Appeals for Veterans Claims (Court) vacated the March 2014 Board decision to the extent that it denied the Veteran's claim of entitlement to TDIU other than for the period from October 2, 2008 to December 9, 2009, and remanded the matter back to the Board.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The February 2015 JMR noted that the Veteran has indicated that he is receiving Social Security Administration (SSA) disability benefits, but there is no indication that VA has attempted to obtain the SSA records.

VA has a duty to obtain SSA records when it has actual notice that the Veteran is receiving SSA benefits.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  As the Board cannot say the SSA records are not relevant, they must be obtained.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  Accordingly, the RO/AMC must contact SSA and obtain the Veteran's complete SSA records, including any administrative decision(s) on his application for SSA disability benefits and all underlying medical records.

Further, the Veteran's claim for a TDIU is inextricably intertwined with his pending claim for entitlement to an increased rating for PTSD.  As such, the Board finds that readjudication of this claim by the AOJ should be deferred pending completion of all development on and readjudication of the claim for an increased rating for PTSD.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Social Security Administration and request that SSA provide VA with the Veteran's complete SSA records, including any administrative decision(s) on his application for SSA disability benefits and all underlying medical records.  A copy of any records obtained from SSA, to include a negative reply, should be included in the claims file.

2.  As the Veteran's claim for a TDIU is inextricably intertwined with his pending claim for entitlement to an increased rating for PTSD, defer readjudication of the claim for TDIU until development is completed on the PTSD claim, and that claim has been readjudicated.  If after readjudication of the claim for TDIU, the action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




